United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Keyport, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-230
Issued: June 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 8, 2012 appellant, through counsel, filed a timely appeal from a July 17,
2012 decision of the Office of Workers’ Compensation Programs (OWCP) that denied
authorization for right shoulder surgery. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP abused its discretion in denying authorization for right
shoulder surgery.
On appeal appellant’s counsel contends that there is a conflict in medical opinion and that
the opinion of OWCP’s referral physician is insufficient to constitute the weight of medical
evidence.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a December 10, 2009 decision, the
Board affirmed a May 12, 2008 OWCP decision which found that appellant received an
overpayment of compensation in the amount of $30,264.28. The Board affirmed that appellant
was not entitled to waiver of recovery of the overpayment as she was at fault. The facts of the
case as set forth in the Board’s prior decisions are incorporated herein by reference.2 The facts
relevant to the current appeal are set forth.
In letters dated February 3 and 16, 2010, OWCP informed appellant that her claim had
been accepted for aggravation of cervical radiculitis, however, the evidence of record was
insufficient to warrant authorization for a second right shoulder arthroscopy.
In a February 22, 2010 letter, appellant informed OWCP that it had previously authorized
right shoulder arthroscopic surgery in 2002. She submitted a copy of OWCP’s prior
authorization. Appellant related that on January 25, 2008 OWCP accepted her recurrence of
disability claim beginning July 24, 2007 which was due to right shoulder problems. On the back
of the recurrence claim form, the employing establishment noted her complaints of right shoulder
soreness and aggravation of her condition from using machines.
In a report dated March 24, 2010, Dr. Aldo Iulo, a second opinion Board-certified
orthopedic surgeon, diagnosed resolved cervical sprain with radiculopathy and right shoulder
tendinitis/impingement syndrome. He provided range of motion and physical examination
findings, which included no muscle atrophy, swelling, effusion or erythema. Dr. Iulo opined that
the right shoulder condition had resolved and that additional surgery was not warranted.
In a letter dated November 8, 2010, appellant’s counsel requested authorization for right
shoulder surgery. He submitted a January 26, 2010 request for authorization for the surgery by
Dr. Daniel J. Mulholland, appellant’s attending Board-certified orthopedic surgeon.
On December 17, 2010 OWCP received a January 26, 2010 report by Dr. Mulholland
recommending right shoulder arthroscopy. Dr. Mulholland listed a diagnosis of right shoulder
degenerative joint disease and acromioclavicular joint impingement. He noted an injury date of
October 20, 2007 and provided physical findings which included a slightly positive right
shoulder impingement sign and range of motion findings.
On December 21, 2010 Dr. Mulholland noted an injury date of October 23, 2000 and that
he had treated appellant since May 13, 2002. In 2002, appellant underwent right shoulder
surgery which was authorized by OWCP. She was again in need of surgery on her shoulder due
to her accepted October 23, 2000 employment injury. The diagnosis was right shoulder
impingement of the AC joint with degenerative joint disease which required right shoulder
arthroscopy and distal clavicle resection.
2

Docket No. 09-780 (issued December 10, 2009). Appellant has an accepted occupational disease claim for
cervical radiculopathy. She underwent approved right shoulder arthroscopy, which was performed on November 19,
2002 and an anterior cervical discectomy, which was performed on August 31, 2004. Appellant suffered a second
employment injury on October 20, 2007, accepted for aggravation of cervical radiculopathy under claim number
xxxxxx238. On February 14, 2008 OWCP combined claim numbers xxxxxx368 and xxxxxx238, with xxxxxx238
as the master file number.

2

On March 9, 2011 Dr. Kenneth P. Heist, a second opinion Board-certified osteopathic
orthopedic surgeon, reviewed the medical records, a statement of accepted facts and conducted a
physical examination. He diagnosed right shoulder sprain, status postoperative for right shoulder
rotator cuff tear surgery and status postoperative for anterior cervical decompression surgery.
Dr. Heist noted the histories of appellant’s October 23, 2000 and October 20, 2007 employment
injuries. A physical examination of the right shoulder revealed no marked acromioclavicular
joint tenderness, no evidence of a rotator cuff tear, no impingement signs and satisfactory range
of motion. Dr. Heist reported that a review of magnetic resonance imaging (MRI) scans of the
right shoulder were unremarkable. He opined that right shoulder surgery was not warranted
based on his clinical examination and review of objective tests.
By decision dated April 26, 2011, OWCP denied appellant’s request for authorization for
right shoulder surgery.
In a letter dated May 2, 2011, appellant’s attorney requested an oral hearing by an OWCP
hearing representative, which was held on August 10, 2011.
By decision dated October 26, 2011, an OWCP hearing representative vacated the
August 10, 2011 OWCP decision denying authorization for right shoulder surgery. She found
the case was not in posture for a decision as the statement of accepted facts was inaccurate. The
hearing representative remanded the case for OWCP to provide an updated statement of accepted
facts that clearly listed that it had authorized the November 19, 2002 right shoulder arthroscopy
and August 31, 2004 cervical discectomy.
In a December 19, 2011 supplemental report, Dr. Heist reviewed the updated statement of
accepted facts He opined that further surgical intervention was not warranted. Appellant did not
exhibit any signs of cervical strain, right scapular costal syndrome or chronic repetitive stress
syndrome at the time of his examination. The right shoulder MRI scans were unremarkable and
there were no objective impingement signs.
By decision dated February 23, 2012, OWCP denied appellant’s request for authorization
for right shoulder arthroscopic surgery.
In a February 28, 2012 letter, appellant’s counsel requested an oral hearing before an
OWCP hearing representative held on May 16, 2012.
In a May 24, 2012 report, Dr. Mulholland reiterated his findings, recommending
authorization for right shoulder surgery due to an impingement of the right shoulder causally
related to the October 23, 2000 employment injury.
By decision dated July 17, 2012, an OWCP hearing representative affirmed the denial of
authorization for right shoulder surgery.

3

LEGAL PRECEDENT
Section 8103 of FECA3 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability or aid in lessening the amount of the monthly
compensation.4 In interpreting section 8103, the Board has recognized that OWCP has broad
discretion in approving services provided under FECA.5 The only limitation on OWCP’s
authority is that of reasonableness.6 Abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment or actions taken which are contrary to
both logic and probable deductions from established facts. It is not enough to merely show that
the evidence could be construed so as to produce a contrary factual conclusion.7
Section 8123(a) of FECA8 provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.9
ANALYSIS
Appellant requested authorization for right shoulder arthroscopy based on the medical
reports of Dr. Mulholland. By decision dated February 23, 2012, OWCP denied her request for
right shoulder arthroscopy finding that the medical evidence failed to establish that her right
shoulder impingement syndrome or right shoulder degenerative joint disease were causally
related to her accepted 2000 and 2007 employment injures. An OWCP hearing representative
affirmed the February 23, 2012 decision on July 17, 2012.
The Board finds that the case is not in posture for a decision due to a conflict in the
medical opinion as to whether the recommended surgery should be authorized.
The record reflects that OWCP had previously approved appellant’s request for a right
shoulder arthroscopic surgery by Dr. Mulholland, which occurred on November 19, 2002.
Dr. Mulholland diagnosed right shoulder impingement syndrome requiring surgery. In support
of his request for authorization, he noted that OWCP had previously authorized right shoulder
surgery in 2002 and that appellant again requires the same surgery.
3

Supra note 1.

4

Id. at § 8103; see R.L., Docket No. 08-855 (issued October 6, 2008); Sean O’Connell, 56 ECAB 195 (2004);
Thomas W. Stevens, 50 ECAB 288 (1999).
5

A.O., Docket No. 08-580 (issued January 28, 2009); Joseph P. Hofmann, 57 ECAB 456 (2006).

6

D.C., 58 ECAB 620 (2007); Mira R. Adams, 48 ECAB 504 (1997).

7

L.W., 59 ECAB 471 (2008); P.P., 58 ECAB 673 (2007); Daniel J. Perea, 42 ECAB 214 (1990).

8

5 U.S.C. § 8123(a).

9

Id.; see J.J., Docket No. 09-27 (issued February 10, 2009); Y.A., 59 ECAB 701 (2008); Darlene R. Kennedy, 57
ECAB 414 (2006); Geraldine Foster, 54 ECAB 435 (2003).

4

Drs. Iulo and Heist, OWCP referral physicians, examined appellant and found that the
requested surgery was not medically warranted. In a March 24, 2010 report, Dr. Iulo stated that
the proposed surgery was not warranted based on the objective tests and his physical
examination. In reports dated March 9 and December 19, 2011, Dr. Heist concluded that surgery
was not appropriate as there was insufficient evidence to determine any evidence of right
scapular costal syndrome, chronic repetitive stress syndrome, any right shoulder impingement
signs or a cervical strain and, thus, right shoulder arthroscopic surgery was unnecessary.
The Board finds that there is a conflict in the medical evidence between Dr. Mulholland,
for appellant, and Drs. Iulo and Heist, for OWCP, regarding whether appellant’s request for
surgery should be authorized. Due to the unresolved conflict of the medical opinion, OWCP
should refer appellant to an appropriate Board-certified specialist for an impartial medical
examination, pursuant to 5 U.S.C. § 8123(a), to resolve this issue. After this and such other
development as OWCP deems necessary, OWCP should issue a de novo decision on the issue.
CONCLUSION
The Board finds that the case is not in posture for decision, due to a conflict in the
medical evidence, with regard to whether appellant’s proposed surgery is medically necessary.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 17, 2012 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: June 17, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

